Citation Nr: 0022087	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-22 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the Fort 
Harrison, Montana Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the M&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The record shows that the veteran requested a personal 
hearing before the M&ROC in his Notice of Disagreement and 
again in March 2000.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. §§ 7105, 7107 (West 1991).

Under the circumstances, the Board remands the issue of 
entitlement to service connection for residuals of a right 
eye injury to the M&ROC for the following action:  


The veteran should be scheduled to appear 
at a personal hearing before a Hearing 
Officer sitting at the M&ROC as soon as 
it may be feasible.  Notice should be 
sent to the veteran and his service 
representative.  

The veteran should be asked to submit any 
other information, evidence, or arguments 
that may be pertinent to the appeal at 
that time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the M&ROC.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



